Case 3:20-cv-02097-RS Document 15-2 Filed 05/14/20 Page 1 of 2




               EXHIBIT B
5/11/2020              Case 3:20-cv-02097-RS Document      15-2
                                             Woodrow & Peluso,      Filed
                                                               LLC Mail      05/14/20
                                                                        - 100Plus Lawsuit Page 2 of 2


                                                                                         Taylor Smith <tsmith@woodrowpeluso.com>



  100Plus Lawsuit
  Ryan Howard <ryan@100plus.com>                                                       Sat, Mar 28, 2020 at 4:34 PM
  To: kaic1@sbcglobal.net, ppeluso@woodrowpeluso.com, rebecca@lozeaudrury.com, tsmith@woodrowpeluso.com


    Hello Dr. Katz, Rebecca, Patrick, and Taylor,



    I noticed that you filed a lawsuit against 100Plus last week. A few notes on the suit and claims:



    1) We understand TCPA well and had consent from the office manager to send the fax. The office manager's name was
    Wendy and I will personally testify that she gave consent to send a fax on June 19th 2019 when we called for Dr. Nghiem
    Shum.

    2) The company never used fax as a mass marketing tool. The fax in question was sent from a traditional fax machine.
    There no logs or records of the company sending any other faxes, nor any other complainants that have come forward
    and the fax was sent 9 months ago. Therefore a class will not be certified.

    3) We are now open to settling to make this go away

    4) We are insolvent and I will appear in court personally to attest to all of the statements in this email.



    Lastly, Dr. Katz – we had permission to fax you and this bait and switch behavior is despicable. Know that I take anyone
    that threatens my business seriously. It would have been appreciated and the professional thing to do would have been to
    reach out and inquire about this before filing a suit. This lack of courtesy expressed is not appreciated, and the fear tactic
    is obvious. More importantly, I believe these frivolous suits are inexcusable, especially they come from a healthcare
    practitioner. I know that patients frown upon their "doctors" being litigious and upon a quick Google search its obvious that
    this isn't your first suit.



    I am going to take it upon myself to ensure that the community knows about this behavior on Yelp, Facebook, Vitals.com,
    WebMD, and other review sites. Over the next week I will socialize your behavior to ensure that patients know what a low
    integrity person you are and I am confident that it will reflect in your overall scores.



    I have a lot of time on my hands with the nature of what’s happening in the world and will enjoy trolling you and burning up
    your legal team’s time. The first review has been posted publicly. If the lawsuit is dropped Monday, we’ll consider not
    socializing this further. If not, I won’t stop until everyone knows about your behavior and you have a one star review on
    each site.

    Ryan Howard
    Founder and CEO
    M: 415.609.7118
    www.linkedin.com/in/ryanhoward
    Be Fearless. Explore. Live Longer.




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permmsgid=msg-f%3A1662448952938604798&simpl=msg-f%3A1662448952938604798   1/1
